                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION


 In re:                                                    Chapter 11

 REMINGTON OUTDOOR COMPANY, INC.,                          Case No. 20-81688-CRJ11
 et al.,1
                                                           Jointly Administered
                             Debtors.



          ORDER APPROVING DEBTORS’ MOTION FOR EXPEDITED HEARING
                   ON MOTION OF DEBTORS FOR ENTRY OF ORDER (I)
          CONDITIONALLY APPROVING THE DISCLOSURE STATEMENT, (II)
              ESTABLISHING SOLICITATION, VOTING, AND TABULATION
             PROCEDURES, (III) SCHEDULING A COMBINED HEARING, (IV)
          REQUESTING SHORTENED NOTICE FOR THE COMBINED HEARING,
            (V) ESTABLISHING NOTICE AND OBJECTION PROCEDURES FOR
                  FINAL APPROVAL OF DISCLOSURE STATEMENT AND
           CONFIRMATION OF PLAN, AND (VI) GRANTING RELATED RELIEF


      This matter came before the Court upon the motion (the “Motion”) [Docket No. 1372] of Remington

 Outdoor Company, Inc. and its affiliated debtors, as debtors and debtors in possession (collectively, the

 “Debtors”), for entry of an order setting an expedited hearing on the Solicitation Motion. Upon

 consideration of the Motion and it appearing that proper and adequate notice of the Motion has been given

 and that no other or further notice is necessary; and the Court having determined that the relief requested

 in the Motion is in the best interests of the Debtors, their estates, their creditors, and other parties in

 interest; and upon the record herein; and after due deliberation thereon; and good and sufficient

 cause appearing therefor, it is HEREBY ORDERED, ADJUDGED AND DECREED THAT:

          1.     The Motion is APPROVED.

          2.     Due to the exigent nature of the relief requested in the Solicitation Motion, the

 Court shall conduct a hearing on the Solicitation Motion on February 1, 2021, at 10:00 a.m.,

 CST.



Case 20-81688-CRJ11           Doc 1374 Filed 01/25/21 Entered 01/25/21 14:11:34                     Desc
                                Main Document     Page 1 of 2
        The hearing shall be held via an AT&T call-in number. The dial-in number is 1-
        877-336-1280. When prompted, enter the access code #2749965. There is no
        security code, and please do not select any other feature. Parties should call in five
        minutes prior to the start of the hearing. Once connected, please mute your phone
        until this case is called. To avoid disruption, telephonic hearing participants are
        expected to call from a quiet location and are not permitted to use a “speaker”
        function or to place the call on hold (as this may cause music or other noises to play
        during the hearings of other participants). Participants are encouraged to call from
        a landline if possible.

Dated this the 25th day of January, 2021.

                                                             /s/ Clifton R. Jessup, Jr.
                                                             Clifton R. Jessup, Jr.
                                                             United States Bankruptcy Judge




 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
 Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
 (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
 Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
 Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
 AL 35824.




Case 20-81688-CRJ11              Doc 1374 Filed 01/25/21 Entered 01/25/21 14:11:34                           Desc
                                   Main Document     Page 2 of 2
